COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Christina Livingston v. Federal National Mortgage Association Fannie
                          Mae

Appellate case number:    01-15-00114-CV

Trial court case number: 1055552

Trial court:              County Civil Court at Law No. 4 of Harris County

      Appellant’s motion for rehearing is granted. We withdraw our opinion and judgment of
September 15, 2015, reinstate the appeal on the active docket, and order appellant’s brief filed.
       Appellee’s brief is due 30 days from the date of this order.

Judge’s signature: /s/ Harvey Brown
                    Acting individually

Date: February 2, 2016